Citation Nr: 0832256	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  02-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a closed head injury.   


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from October 1971 to July 
1973.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in August 2007.  This matter was 
originally on appeal from a September 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

By way of procedural history, the Board notes that the 
veteran's claim was previously denied by the Board in a 
January 2006 decision and the veteran appealed the decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
December 2006, the veteran through his representative and the 
Secretary of Veterans Affairs (the parties) submitted a Joint 
Motion for Remand (Joint Motion) requesting that the Board's 
January 2006 decision denying the veteran's claim be vacated 
and remanded to the Board.  In a December 2006 Order, the 
Court granted the motion and remanded the case to the Board 
for further appellate review.  In August 2007, the Board 
remanded the case for further notification and 
readjudication.  The case now returns to the Board following 
the Remand.  

In August 2004, the veteran testified at a Travel Board 
hearing before an Acting Veterans Law Judge (AVLJ) that is no 
longer with the Board.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  The 
veteran was advised that the AVLJ was no longer employed by 
the Board and asked whether he wanted another hearing; 
however, the veteran responded in July 2008 that he did not 
wish to appear at another hearing and asked that his case be 
considered on the evidence of record.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In the December 2006 Joint Motion, the parties agreed that 
remand was warranted in order to evaluate the case in light 
of the Federal Circuit decision in Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) and the Court's holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  Notably, the parties wrote 
that the veteran did not receive, nor did the Board refer, to 
VA documentation showing that the veteran was advised that he 
needed to substantiate his claim by submitting new and 
material evidence.  The parties explained that the April 2004 
letter referenced in the January 2006 Board decision failed 
to inform the veteran what would constitute "new" and 
"material" evidence sufficient to reopen his previously 
denied claim.  In August 2007, the Board remanded the issue 
on appeal and instructed the RO, in pertinent part, to 
provide sufficient notice under 38 U.S.C.A. § 5103 and in 
accordance with Kent.  

The record reflects that the veteran was sent notice letters 
in September 2007 and November 2007 pursuant to the Board's 
remand.  However, neither letter provided the definition of 
new and material evidence applicable to the veteran's claim 
and, instead, provided the amended version of 38 C.F.R. 
§ 3.156 that is applicable to claims filed after August 29, 
2001.  As the veteran filed his claim in July 2000, the 
earlier version of 38 C.F.R. § 3.156 is applicable to his 
claim.  Under the earlier version of 38 C.F.R. § 3.156(a) 
(2001), "new and material evidence" is defined as evidence 
not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  While the Board notes that the veteran may otherwise 
be aware of the earlier definition by virtue of the rating 
decision and statement of the case issued during the course 
of this lengthy appeal, the January 2006 Board decision was 
vacated and remanded specifically so that the veteran may 
receive notice that complies with 38 U.S.C.A. § 5103 and Kent 
and the prior Board Remand was issued to comply with the 
directives outlined by the Joint Remand.  Consequently, the 
Board finds that another remand in order that the veteran may 
be provided with proper notice in accordance with Kent is 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(explaining that the Board is obligated by law to ensure that 
the RO complies with its directives).     

The record also reflects that additional evidence has been 
received since the March 2008 supplemental statement of the 
case and no waiver of initial RO consideration by the veteran 
is apparent.  Therefore, the Board must also remand the 
matter on appeal for consideration of the newly submitted 
evidence and the issuance of a supplemental statement of the 
case.  38 C.F.R. §§ 19.9, 20.1304(c) (2007).  

Accordingly, the case is REMANDED for the following actions:

1. The veteran should be sent proper VCAA 
notice under 38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159 with respect to his request 
to reopen a previously disallowed claim.  
The VCAA notice should include the 
definition of new and material evidence 
applicable to his claim (i.e., "new and 
material evidence" should be defined as 
evidence not previously submitted which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative nor redundant, and 
which by itself or in connection with the 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim) in accordance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The 
veteran and his representative should be 
afforded the appropriate period of time for 
response to all written notice and 
development as required by VA law.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken to include consideration of any 
evidence submitted since the last 
supplemental statement of the case, the 
veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




